DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 24 June 2022.  Claims 1-10, 12-14, and 22-26 are pending.

Response to Arguments
	The prior objection to the drawings is hereby withdrawn.
	The amendments to the claims are sufficient to overcome the prior rejections under 35 USC 112(b), and such rejections are hereby withdrawn.
Applicant’s further arguments with respect to claims 1-10, 12-14, and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-14, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over  Lewis et al. (US Patent 10,924,441, hereinafter Lewis) in view of Tal et al. (US Publication 2020/0067867, hereinafter Tal), further in view of Davies et al. (US Publication 2018/0322346, hereinafter Davies).

Regarding claim 1, Lewis discloses a method for execution to be performed by a data processing system, the method comprising: causing a display of a user interface comprising a video display area (Fig 4 shows a user interface for displaying video content) and a comment section, (Fig 3b shows a user comment interface item 320, [Col 11 39-43] “The user interface may also include a comments area 320 that displays comments submitted by users. The comments area 320 may include comments provided through the content-sharing platform 130 and/or comments associated with the media item 304 on the secondary platform 160”) wherein a position of the user interface displays the comment section within a viewing area of a display device (Fig 3b, [Col 11 39-43] teaches a user comment interface item 320, Fig 3b shows displaying comments 324A-324D within a viewing area of the user interface) the position of the user interface locates the video display area displaying a rendering of content outside of the viewing area (Lewis Fig 3a shows how the UI located the media player window 302 outside the comments viewing area, [Col 11 15-16] “The user interface 300A includes a media player window 302 which presents a media item 304”);
receiving a user input indicating a selection of at least a portion of a comment displayed within the comment section ([Col 12 63-65] “the comment 324C includes the media item 326A in FIG. 3B”, [Col 13 2-5] “when a user places a cursor over the media item 326A, or otherwise selects the media item 326A, the media item 326A may be shown in a larger window provided in the user interface 300B”);
in response to receiving the user input indicating the selection of the comment, generating a second rendering of the content (as discussed above in [Col 12 63-65] “the comment 324C includes the media item 326A in FIG. 3B”, [Col 13 2-5] “when a user places a cursor over the media item 326A, or otherwise selects the media item 326A, the media item 326A may be shown in a larger window provided in the user interface 300B”, thus, Lewis teaches generating a second rendering, the applicant’s published specification in [0046] teaches generating a second rendering of a still image from a first rendering of a video, so the applicant’s invention derives different content types from a first type, Lewis [Col 12 58-63] “The comment integration service 182A may receive the comment 324C, which includes a URL identifying and/or locating a GIF file. When the GIF file is determined by the comment integration service 182A to be associated with the media item 304, such as by being created from the media item 304, the comment integration service 182A may modify the presentation of the URL by including the GIF file in the comment 324C in place of the URL”, thus, the GIF image (second rendering when it’s displayed in the larger window) is created from the media item 304 (first content rendering) and it’s included in a comment);
wherein the user interface is configured to maintain the position of the user interface to locate the comment within the viewing area of the display device (as discussed above in Lewis [Col 12 63-65] “the comment 324C includes the media item 326A in FIG. 3B”, thus, the media item 326a is positioned within the viewing area).
Lewis fails to explicitly disclose a second content rendering displayed within the comment section.  Lewis discloses selecting a comment with content associated with it but not rendered, and in response to receiving user input rendering the associated content, but does not describe it as displayed with the comment.
Tal discloses a video content rendering displayed within a textual comment section (Tal Fig 2A item 205a shows an embedded video for chat comment item 210a, Tal [0029] “Users are able to chat using the text message areas 210A-C while controlling the video clip 205A, such as by launching the video clip, pausing it, fast-forwarding it, rewinding it, or stopping it. The users are able to perform these tasks without exiting the chat session”, Tal [0038] “a play button is presented and, when selected, causes the video clip to play”).
Tal is analogous art of a commenting user interface [Figure 2a]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commenting user interface of Lewis with the commenting user interface of Tal so users can watch videos within a comment section without having to change to another interface [Tal Fig 2A item 205a, Tal [0029]].
Lewis and Tal fail to explicitly disclose where the first rendering of content is outside the viewing area, wherein outside of the viewing area is off-screen and not displayed by the display device; and wherein the second rendering is positioned within the viewing area while the first rendering is positioned outside of the viewing area, wherein outside of the viewing area is where the first rendering of the content is not displayed by the display device.
Davies discloses systems and methods for presenting video content simultaneously with textual content on a display device, similar to Lewis and Tal.  Furthermore, Davies discloses wherein a first rendering of content may fall outside of a viewing area, off-screen and not displayed by the display device (a web page displaying a video content item may be scrolled down such that the video content item is “partially obstructed, cut off, or otherwise out of view”, at [0043]).  Davies further discloses that when the video content item is obstructed, the video player can present the video content item in a “scrolling mode”, where the video player has a reduced size viewport displayed in a particular position as the user navigates through the web page and its textual content.  See Davies, [0039], [0068], and Figs. 1B and 1C).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the video displays including comment content as in Lewis and Tal to include the scrolling mode presentation of video content in the event that a user navigates away from and occludes an original rendering of the video content, as in Davies.  One would have been motivated to make such a combination for the advantage of providing an adaptive presentation of a video content item.  See Davies, [0004].

	Regarding claim 2, Tal discloses that the method further comprises controlling the position of the user interface to display the comment concurrently with the second rendering of the content (Tal [0031] “a user can be concurrently chatting with Bill and Alice. By tapping or otherwise selecting a text message area associated with Bill, the thread of all chat exchanges with Bill are activated. The user can scroll through all the messages and embedded rich media exchanged during the entire session with Bill”, thus a position of the scroll can be set by a user to view a comment message).

	Regarding claim 3, Tal discloses that the method further comprises controlling the position of the user interface to display a related comment concurrently with the comment and the second rendering of the content (Tal [0031] “a user can be concurrently chatting with Bill and Alice. By tapping or otherwise selecting a text message area associated with Bill, the thread of all chat exchanges with Bill are activated. The user can scroll through all the messages and embedded rich media exchanged during the entire session with Bill”, thus a position of the scroll can be set by a user to view a comment message).

	Regarding claim 4, Lewis discloses that the method further comprises determining that a media type associated with the comment includes a still image of the content (Lewis [Col 12 58-60] “the GIF file is determined by the comment integration service 182A to be associated with the media item 304”), and wherein the second rendering comprises the still image of the content displayed within the viewing area of the display device (Lewis [Col 12 58-63] “The comment integration service 182A may receive the comment 324C, which includes a URL identifying and/or locating a GIF file. When the GIF file is determined by the comment integration service 182A to be associated with the media item 304, such as by being created from the media item 304, the comment integration service 182A may modify the presentation of the URL by including the GIF file in the comment 324C in place of the URL”).

	Regarding claim 5, Tal discloses determining that a media type associated with the comment includes audio data of the content (Tal [0064] “virtual friends are able to text and share content such as text, photographs, audio, and video”), and wherein the second rendering comprises a graphical user interface indicating a playback of the audio data; (Tal [0038] “a play button is presented and, when selected, causes the video clip to play”, Tal [0064] “virtual friends are able to text and share content such as text, photographs, audio, and video”) and
	causing an audio device to generate an audio output of the audio data. (Tal [0064] “virtual friends are able to text and share content such as text, photographs, audio, and video”).

	Regarding claim 6, Lewis discloses wherein metadata associated with the comment defines a time interval of video data defining the content (Lewis [ Col 12 47-49] “In the comment 324B as modified in FIG. 3B, the converted timestamp portion "7:07" is a link to the media item 304 at 7 minutes and 7 seconds into playback of the media item 304”).
Tal discloses wherein the second rendering comprises displaying the time interval of the content within the viewing area of the display device in response to the user input (Tal Fig 15 item 1510c shows a progress bar time interval with a played time of 0:16 of a total video time , [0055] “slider 1510C for seeking to a random location in the video”).

Regarding claim 7, Lewis discloses analyzing a user input to determine an input type based on data received from an input device (Lewis Col 13 2-5] “when a user places a cursor over the media item 326A, or otherwise selects the media item 326A, the media item 326A may be shown in a larger window provided in the user interface 300B”, thus, a hover type of input is determined);
displaying the second rendering of the content within the comment section while maintaining a position of the user interface (Lewis Col 13 2-5] “when a user places a cursor over the media item 326A, or otherwise selects the media item 326A, the media item 326A may be shown in a larger window provided in the user interface 300B”) in response to determining that the input type is a first input type (as discussed above in Lewis [Col 13 2-5] a mouse cursor type is detected); and
displaying a customized user interface concurrently displaying the selected comment with at least one of the rendering of the content or the second rendering of the content (as discussed above, Lewis Fig 3a shows how the UI located the media player window 302 outside the comments viewing area, [Col 11 15-16] “The user interface 300A includes a media player window 302 which presents a media item 304”).

Regarding claim 8, Lewis discloses that the first input type includes a hover of the cursor over at least a portion of the comment (Lewis Col 13 2-5] “when a user places a cursor over the media item 326A, or otherwise selects the media item 326A, the media item 326A may be shown in a larger window provided in the user interface 300B”).

Regarding claim 9, Lewis discloses that the second input type includes a hover of a cursor over at least a portion of the comment and a user actuation of an input device that indicates a selection of the comment (Lewis Col 13 2-5] “when a user places a cursor over the media item 326A, or otherwise selects the media item 326A, the media item 326A may be shown in a larger window provided in the user interface 300B”).

Claim 10 is similar in scope to claim 1 and is rejected under similar rationale.

	Regarding claim 12, Tal discloses that the method further comprises controlling the position of the user interface to display a related comment concurrently with the comment and the second rendering of the content (Tal [0031] “a user can be concurrently chatting with Bill and Alice. By tapping or otherwise selecting a text message area associated with Bill, the thread of all chat exchanges with Bill are activated. The user can scroll through all the messages and embedded rich media exchanged during the entire session with Bill”, thus a position of the scroll can be set by a user to view a comment message).

Claims 13-14 are similar in scope to claims 4-5 are rejected under similar rationale.

	Regarding claim 22, Tal discloses that the position of the user interface is maintained to display the second rendering while concurrently displaying the selected comment (Tal [0031] “a user can be concurrently chatting with Bill and Alice. By tapping or otherwise selecting a text message area associated with Bill, the thread of all chat exchanges with Bill are activated. The user can scroll through all the messages and embedded rich media exchanged during the entire session with Bill”, thus a position of the scroll can be set by a user to view a comment message)

Tal is analogous art of a commenting user interface [Figure 2a]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the commenting user interface of Lewis with the commenting user interface of Tal so users can watch videos within a comment section without having to change to another interface [Tal Fig 2A item 205a, Tal [0029]].

	Regarding claim 23, Tal discloses that the display of the second rendering within the viewing area covers at least a portion of the comment (the video player widget of Tal may be resized such that the video fills the entire display screen, and later collapsed “so that portions of other rich media are able to be seen”, at [0043]).

	Regarding claim 24, Tal and Davies disclose wherein another input causes the first rendering to be positioned outside of a viewing area, wherein the display of the second rendering is within the viewing area that covers at least a portion of the comment (Davies discloses instantiating a secondary video player as part of a “scrolling mode”, the original video media has been scrolled past to the point of occlusion, at [0043].  The video player widget of Tal may be resized such that the video fills the entire display screen, and later collapsed “so that portions of other rich media are able to be seen”, at [0043]).

	Regarding claim 25, Davies discloses wherein another input causes the first rendering to be positioned outside of the viewing area, wherein the display of the second rendering within the viewing area concurrently with the comment mitigates a need for a subsequent input to position the first rendering within the viewing area (Davies discloses instantiating a secondary video player as part of a “scrolling mode”, the original video media has been scrolled past to the point of occlusion, at [0043].  The positioning of the video player is concurrent with the displayed textual content, at Fig. 1C).

	Regarding claim 26, Davies discloses wherein another input causes the first rendering to be positioned outside of the viewing area, wherein the display of the second rendering within the viewing area concurrently with the comment mitigates a need for a subsequent input to return to the comment section after a position of the first rendering has moved within the viewing area (Davies discloses instantiating a secondary video player as part of a “scrolling mode”, the original video media has been scrolled past to the point of occlusion, at [0043].  The positioning of the video player is concurrent with displayed textual content, at Fig. 1C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145